COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-05-444-CV
 
 
CADALIN, LLC                                                                    APPELLANT
 
                                                   V.
 
GEARY, PORTER & DONOVAN, P.C.                                         APPELLEE
 
                                              ------------
 
            FROM
THE 67TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant attempts to appeal
from a trial court order granting a partial summary judgment in favor of
appellee.  On January 4, 2006, we
notified appellant that we were concerned that this court may not have
jurisdiction over this appeal because the order granting summary judgment is a
partial summary judgment that does not dispose of all parties in the case;
thus, it does not appear to be a final, appealable order or an appealable
interlocutory order.  See Tex. Civ. Prac. & Rem. Code Ann. ' 51.014 (Vernon Supp. 2005); Lehmann v. Har-Con Corp., 39
S.W.3d 191, 192‑93 (Tex. 2001).  We
stated that the appeal would be dismissed for want of jurisdiction unless
appellant or any party desiring to continue the appeal filed a response showing
grounds for continuing the appeal on or before January 17, 2006.  See Tex.
R. App. P. 42.3(a).  We have not
received any response.
Because there is no final
judgment or appealable interlocutory order, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL
D:   LIVINGSTON, DAUPHINOT, and HOLMAN,
JJ.
 
DELIVERED:
March 9, 2006




[1]See Tex.
R. App. P. 47.4.